                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     NORTHWEST ADMINSTRATORS, INC,
9
                  Plaintiff,
10                                                       Case No. 19-cv-00681 RAJ
           v.
11                                                       ORDER
     SHELTON-TURNBULL PRINTERS,
12
     INC.,
13
                  Defendant.
14
           Pursuant to Order Granting Plaintiff’s Motion for Default Judgment dated
15
     November 26, 2019 (Dkt. # 11), Plaintiff has provided an updated accounting of interest
16
     owed from the Defendant to the Plaintiff’s Trust.
17
           Having considered the information, the Court orders judgment be entered as
18
     follows: Plaintiff is awarded $11,825.55 for contributions in the amount of $8,528.88;
19
     liquidated damages in the amount of $1,705.78; interest in the amount of $359.19; and
20
     attorney’s fees and costs in the amount of $1,231.70.
21
22         DATED this 30th day of January, 2020.
23
24
25
                                                     A
                                                     The Honorable Richard A. Jones
26                                                   United States District Judge

27
28   ORDER – 1
